DETAILED ACTION
Applicants’ arguments, filed 18 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The instant claims have been amended to require that the particles comprise two coating layers. In contrast, in the previously presented claims, the claims did not appear to require two coating layers; see pages 6-8 of the prior office action, section entitled “Claim Interpretation”. In view of this claim amendment, the previously applied rejection has been withdrawn. New rejections are set forth below.


Claim Interpretation
Instant claim 1 recites a ratio of core to coating in a recited numerical range. The claim does not specify whether the coating being referred to here is the inner coating, the outer coating, or the combination of both coatings. For the purposes of examination under prior art, a ratio of core to either inner coating, outer coating, or combination of 
Instant claim 1 is understood to require all of items (a) through (e). Instant claims 4, 8-12, and 16 are understood to require at least one of the list of ingredients recited by the claim.
Instant claim 1 recites the phrases “an upregulator of ADH activity” and “an upregulator of ALDH activity.” As best understood by the examiner, the abbreviation “ADH” refers to antidiuretic hormone, and the abbreviation “ALDH” refers to aldehyde dehydrogenase.
In the instant specification on page 7 lines 4-6, applicant indicates that Magnesium and Zinc are upregulators of ADH activity. As such, the examiner understands that prior art that teaches Magnesium or Zinc is understood to read on this limitation. This is the case regardless of whether the prior art teaches that the Magnesium or Zinc is to be used for upregulating ADH. 
Something which is old (e.g. Magnesium or Zinc) does not become patentable upon the discovery of a new property (that these elements are useful for upregulating ADH), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, if the prior art teaches the identical chemical structure (e.g. of magnesium or zinc), the properties applicant discloses and/or claims (e.g. ADH upregulating activity) are necessarily present. See MPEP 2112.01(II).
Similarly, on page 7 lines 7-9 of the instant specification, applicant discloses that sulforaphane, N-Acetyl-Cysteine, and Alpha Lipoic Acid are upregulators of ALDH activity. As such, the examiner understands that prior art that teaches sulforaphane, N-
Something which is old (e.g. sulforaphane, N-Acetyl-Cysteine, or Alpha Lipoic Acid) does not become patentable upon the discovery of a new property (that these elements are useful for upregulating ALDH), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, if the prior art teaches the identical chemical structure (e.g. of sulforaphane, N-Acetyl-Cysteine, or Alpha Lipoic Acid), the properties applicant discloses and/or claims (e.g. ALDH upregulating activity) are necessarily present. See MPEP 2112.01(II).
The phrase “thunder god vine” in claim 10 appears to be a plant extract that is recognized by the art. See Kizelsztein et al. (US 2010/0104675 A1), especially as of paragraph 0003.
Claim 12 recites “TMG (betaine).” As best understood by the examiner, the abbreviation “TMG” refers to trimethyl glycine, and is an alternate name for betaine. As such, “TMG” and “betaine” refer to the same compound.
Claim 12 recites “SAMe.” This is understood to be an abbreviation for S-Adenosyl Methionine.
Claim 4 recites the abbreviations “SIRT”, “GABA”, “AMPK” and NAD+.” These are understood to refer to sirtuin, gamma-aminobutyric acid, adenosine monophosphate activated protein kinase, and nicotinamide adenine dinucleotide.
Claim 1 recites the abbreviation “COX”. This is understood to refer to “cyclooxygenase.”


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-9, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petereit et al. (US 2006/0204576 A1).
Petereit et al. (hereafter referred to as Petereit) is drawn to a multilayer dosage form with an inner and outer coating, as of Petereit, title and abstract. The an inner coating consisting of a methacrylate copolymer; c) an outer coating consisting of a copolymer of which 40 to 95% by weight is composed of radically polymerized C1 to C4 alkyl esters of acrylic acid or of methacrylic acid and of which 5 to 60% by weight is composed of (meth)acrylate monomers having an anionic group in the alkyl radical, as of the abstract of Petereit. Petereit teaches release in the small intestine or colon, as of Petereit, paragraph 0091; this is understood to teach or render obvious two different types of particles wherein one type of particle releases active agent in the small intestine and the other type releases active agent in the colon.
As to part (a) of claim 1, Petereit teaches ketotifen, as of Petereit, paragraph 0092. This is understood to be an antihistamine with anti-serotonin activity. 
As to part (b) of claim 1, the claim requires a COX inhibitor. Petereit teaches acetylsalicylic acid (aspirin), as of Petereit, paragraph 0092, which is understood to be a COX inhibitor.
As to part (c) of claim 1, this part of the claim requires a prostaglandin inhibitor. Petereit teaches ibuprofen, as of Petereit, paragraph 0092. This is understood to be a prostaglandin inhibitor.
As to part (d) of claim 1, Petereit teaches magnesium salts, as of Petereit, paragraph 0092. These are understood to be upregulators of ADH activity.

As to instant claim 1, the claim requires at least two types of particles, as well as all of the active agents (a)-(e). Petereit is understood to teach particles for release in the small intestine and colon, as of Petereit, paragraph 0091; these are understood to be two separate particles for release in two separate locations. Petereit is not anticipatory at least because Petereit does not teach separate examples of particles for release in the small intestine and particles for release in the colon. Petereit also does not teach the required serotonin antagonist, COX inhibitor, prostaglandin inhibitor, upregulator of ADH activity, and upregulator of ALDH activity in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

As to claim 2, Petereit teaches release in the small intestine or colon, as of Petereit, paragraph 0091; this is understood to teach or render obvious two different types of particles wherein one type of particle releases active agent in the small intestine and the other type releases active agent in the colon.
As to claim 4, Petereit teaches cysteine in paragraph 0092.

As to claim 9, Petereit teaches cysteine and magnesium salts in paragraph 0092. As best understood by the examiner, the cysteine taught by Petereit is the L amino acid as Petereit did not specify that the cysteine to be taught was in the D form.
As to claim 12, Petereit teaches theophylline, as of paragraph 0092.
As to claim 17, the coatings of Petereit appear to be polymethacrylates, as of Petereit, title.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petereit et al. (US 2006/0204576 A1) in view of Akashe et al. (WO 2012/082631 A1).
Petereit is drawn to a particle comprising an inner coating and an outer coating for delivering drugs or nutraceuticals. See the rejection above over Petereit by itself. The particle of Petereit may be used for delivering a wide variety of active agents including those used for nutritional purposes such as vitamins, as of Petereit, paragraphs 0091-0092.
Petereit does not teach a beverage, shake, or gel.
Akashe et al. (hereafter referred to as Akashe) is drawn to delivery of microencapsulated functional food compounds, as of Akashe, title and abstract. Akashe teaches inclusion in a beverage as of page 5 paragraph 0022, page 10 paragraph 0045, page 19 paragraph 0080, page 21, paragraph 0089, and elsewhere in the document. Particle sizes appear to be from about 10-500 µm, as of Akashe, page 11, paragraph 0047, with a most preferred range of about 75-250 µm, also see Akashe, page 12 
Akashe does not appear to teach particles with two coating layers.
It would have been prima facie obvious for one of ordinary skill in the art to have used the particles of Petereit in the composition of Akashe. Both Akashe and Petereit are drawn to encapsulated active ingredients, wherein said active ingredients can be nutritional-type ingredients. As such, the skilled artisan would have been motivated to have placed the particles of Petereit into the composition of Akashe in order to have predictably delivered active agents for nutritional purposes with a reasonable expectation of success.
As to claim 6, Akashe teaches inclusion in a beverage as of page 5 paragraph 0022, page 10 paragraph 0045, page 19 paragraph 0080, page 21, paragraph 0089, and elsewhere in the document.
As to claim 7, Akashe teaches acidic beverages, as of Akashe, page 21, paragraph 0089. While Akashe does not teach the specific pH of the beverage, the skilled artisan would have been motivated to have optimized the pH of the beverage to have been in the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of an acidic beverage comprising a particle which encapsulates a functional food ingredient is taught by Akashe. As such, it would not have been inventive to have determined the optimum or workable range of beverage pH by routine experimentation. The examiner additionally notes that as the particles of Petereit are enteric coated, the skilled artisan .


Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petereit et al. (US 2006/0204576 A1) in view of Kim et al. (US 2011/0229590 A1).
Petereit is drawn to a particle comprising an inner coating and an outer coating for delivering drugs or nutraceuticals. See the rejection above over Petereit by itself. Petereit teaches psycho-pharmaceuticals, as of paragraph 0091. As best understood by the examiner, a psycho-pharmaceutical is understood to refer to a drug designed to treat a condition of the brain or neurology or to affect mood.
Petereit does not teach shogaols.
Kim et al. (hereafter referred to as Kim) is drawn to a pharmaceutical composition comprising shogaols, as of Kim, title and abstract. The shogaols of Kim are useful for improving learning disorders or memory disorders or alleviating the symptoms of learning disorders or memory disorders.
Kim does not teach a particle with two coating layers.
It would have been prima facie obvious for one of ordinary skill in the art to have used the shogaols of Kim as the active agent in the composition of Petereit. Petereit teaches a wide variety of drugs to be encapsulated in the composition of Petereit, including psycho-pharmaceuticals. Kim teaches that shogaols are designed to treat learning or memory disorders, which are understood to be psychological conditions. As such, the skilled artisan would have been motivated to have used the shogaols of Kim 
As to claims 8-12, the shogaols of Kim are understood to read on the additional requirements of these claims.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petereit et al. (US 2006/0204576 A1) in view of Akashe et al. (WO 2012/082631 A1), the combination further in view of Potter et al. (US Patent 6,672,755).
Petereit is drawn to a particle comprising an inner coating and an outer coating for delivering drugs or nutraceuticals. Akashe is drawn to a beverage composition. See the rejection above over Petereit in view of Akashe by themselves.
None of the above references teach the required article of manufacture.
Potter et al. (hereafter referred to as Potter) is drawn to an article of manufacture and a method for mixing a powder and a liquid, as of Potter, title, abstract, and Figure 1b, reproduced below.

    PNG
    media_image1.png
    736
    447
    media_image1.png
    Greyscale

The apparatus of Potter appears to include separate inlets to supply the solid and liquid, indicating that the solid and liquid are stored separately until mixing, as of Potter, column 1 line 66 to column 2 line 2.
It would have been prima facie obvious for one of ordinary skill in the art to have used the apparatus of Potter to have mixed the solid microcapsules and beverage of Akashe. Akashe teaches microcapsules for a functional ingredient and suggests a beverage. As the article of Potter is used to mix solid and liquid components, the skilled artisan would have been motivated to have used the article of Potter to have mixed the solid microcapsules and liquid beverage of Akashe to have predictably formed a suspension of microcapsules in beverage with a reasonable expectation of success.

As to claim 15, the skilled artisan would have expected that mixing of the solid microcapsules of Akashe with the beverage of Akashe would have produced a composition of matter that is a consumable suspension.
As to claim 16, Petereit teaches lipoic acid, as of Petereit, paragraph 0092. This is understood to read on the required alpha-lipoic acid.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petereit et al. (US 2006/0204576 A1) in view of Akashe et al. (WO 2012/082631 A1), the combination further in view of Cipolla et al. (US 2009/0274754 A1) and Lee et al. (US 2009/0048345 A1).
Petereit is drawn to a particle comprising an inner coating and an outer coating for delivering drugs or nutraceuticals. Akashe is drawn to a beverage composition. See the rejection above over Petereit in view of Akashe by themselves.
None of the above references appear to teach both encapsulated and non-encapsulated active agents in the same combination.
Cipolla et al. (hereafter referred to as Cipolla) is drawn to compositions and methods for immediate and sustained release of anti-infectives, as of Cipolla, title and abstract. Cipolla teaches the following, as of paragraph 0079, reproduced below.



As such, Cipolla teaches free active agent to provide an immediate effect and encapsulated active agent to provide a sustained effect.
Cipolla differs from the claimed invention because the type of drug and route of administration in Cipolla differ from that in the claimed invention.
Lee et al. (hereafter referred to as Lee) is drawn to administration of non-steroidal anti-inflammatory drugs (NSAIDs), including ibuprofen, as of Lee, title and abstract. Said ibuprofen is administered as an immediate release dosage and a controlled release dosage in the same step, as of Lee, title and abstract. Ibuprofen and NSAIDs are known as medications to treat pain and inflammation.
Lee does not teach that the controlled release dosage is provided by encapsulation and the immediate release dosage is provided by lack of encapsulation.
It would have been prima facie obvious for one of ordinary skill in the art to have provided the compounds of the above cited references in a dosage form containing both encapsulated active ingredient and non-encapsulated active ingredient, as of Cipolla. The skilled artisan would have been motivated to have done so in order to have provided both an immediate and controlled release of the drug, as of Lee. The concept 


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 18 March 2021. These arguments appear to be moot in view of the fact that the examiner has withdrawn the prior rejections and set forth new rejections. As such, applicant’s arguments have not been addressed substantively.


Additional Cited Prior Art
As additional relevant prior art, the examiner cites additional prior art from the same inventors and/or assignee as Petereit et al. (US 2006/0204576 A1), which was cited in the applied rejection above. Such references include 
Haskar et al. (US 2015/0209298 A1); 
Haskar et al. (US 2015/0190348 A1); 
Ravishankar et al. (US 2010/0247639 A1); and 
Lizio et al. (US 2012/0315334 A1).

As best understood by the examiner, all of the above-cited references teach particles coated with two coatings. As such, the teachings of these references are understood to be similar to that of the Petereit reference cited above. As such, the examiner has not written additional rejections over these references as such rejections would appear to be similar to the rejections already written over Petereit by itself or in view of additional references.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612